Exhibit 10.8

 

DEED OF TRANSITION

 

(Corporate Member — Third Party Deposit)

 

(Non-Interavailable)

 

DATE                                                                                    
2010

 

PARTIES

 

1                                                                                                                                         
THE SOCIETY INCORPORATED BY LLOYD’S ACT 1871 BY THE NAME OF LLOYD’S of One Lime
Street, London EC3M 7HA                             (“the Society”)

 

2                                                                                                                                         
Montpelier Capital Limited (055407B) (“the Member”)

 

3                                                                                                                                         
Montpelier Reinsurance Ltd. whose address is/registered office is at Montpelier
House, 94 Pitts Bay Road, Pembroke, HMO8, Bermuda

 

(“the Depositor”)

 

RECITALS

 

A                                                                                                                                     
The Member is a corporate underwriting member of the Society and, in order to
comply with the requirement prescribed by the Council of the Society that
underwriting members of the Society should provide security in respect of their
underwriting business at Lloyd’s, has procured that certain funds at Lloyd’s (as
defined in the Lloyd’s Membership Byelaw (No. 5 of 2005)) are held on the trusts
of one or more of trust deeds of the type described in the first column of the
Schedule in the form prescribed by the Society for the 2009 and previous years
of account, as indicated in the records maintained by the Society (“the Existing
Trust Deeds”).

 

B                                                                                                                                       
The Depositor at the request of the member has provided the assets which
constitute (or are represented by) the Existing Trust Fund.

 

C                                                                                                                                       
The Society has prescribed a new form of trust deed for the 2010 and subsequent
years of account corresponding to the existing type of trust deed indicated in
the Schedule.

 

D                                                                                                                                      
The Society, the Depositor and the Member have prior to or contemporaneously
with this Deed executed a single new form of trust deed corresponding to the
Existing Trust Deeds (“the New Trust Deed”).

 

E                                                                                                                                        
At the date of this deed the Society is the sole trustee of each Existing Trust
Deed and is also the sole trustee of the New Trust Deed.

 

F                                                                                                                                        
Clause 4(b) of each Existing Trust Deed provides that if at any time or times
before the Termination Date (as defined in that deed) the Society shall by deed
declare that the trusts created by the Existing Trust Deed are determined in
respect of the Existing Trust Fund or any part of it the

 

--------------------------------------------------------------------------------


 

Existing Deed Trustees shall stand possessed of the same upon trust to pay and
transfer it to the Depositor absolutely.

 

G                                                                                                                                       
Clause 6(b) of each Existing Trust Deed provides that section 32 of the Trustee
Act 1925 shall apply to the Existing Trust Fund as if all the provisos in
subsection (1) of that section were omitted and in addition clause 6(a) of each
Existing Trust Deed confers power on the Society at any time or times before the
Termination Date by deed to release wholly or in part all or any of the
discretionary trusts or powers conferred by the Existing Trust Deed on the
Existing Deed Trustees in respect of the whole or any part of the income or
capital of the Existing Trust Fund.

 

H                                                                                                                                      
The first fixed trust of capital contained in each Existing Trust Deed is the
trust in clause 5(c)(i) being a contingent trust in favour of the Depositor in
respect of the whole of the Existing Trust Fund.

 

I                                                                                                                                           
The income of each Existing Trust Fund is at the date of this deed wholly
payable to the Depositor in accordance with the trust contained in clause
5(a)(i) of the Existing Trust Deed.

 

J                                                                                                                                          
At the date of this deed the above-mentioned Termination Date has not yet
occurred.

 

K                                                                                                                                      
The Member and the Depositor have requested the Society to exercise in favour of
the Depositor the power of determination conferred by clause 4(b) of each
Existing Trust Deed in respect of all of the property now comprised in the
Existing Trust Fund on the footing that it will then as settlor forthwith direct
the resettlement of all such property upon the trusts and with and subject to
the powers and provisions of the New Trust Deed (and as an addition to the trust
fund subject thereto).

 

L                                                                                                                                        
The Member and the Depositor have agreed to give the releases set out below.

 

M                                                                                                                                   
The Society (being satisfied that having regard to the provisions respectively
contained in clauses 2.3, 4 and 5 of this deed it is proper to do so) has
determined now to exercise the power of determination conferred by clause
4(b) of each Existing Trust Deed in respect of the whole of the Existing Trust
Fund in the manner so requested by the Member and the Depositor.

 

N                                                                                                                                      
In addition the Society has determined to make the releases set out below.

 

O                                                                                                                                      
By way of further and better assurance the Society, the Depositor and the Member
have also agreed to enter into the terms of clause 2.4 of this deed.

 

P                                                                                                                                        
The Depositor by its execution of this deed wishes to confirm to the Society
that it regards the exercise of the Society’s powers under this deed as being
for its benefit.

 

--------------------------------------------------------------------------------


 

DEED

 

1                                                                                                                                         
In this deed and in the recitals the following expressions have the following
meanings:-

 

1.1                                                                                                                                
“the Existing Deed Trustees” means the Society or the other trustees or trustee
for the time being of each Existing Trust Deed (being “the Trustees” defined in
clause 1 of those deeds);

 

1.2                                                                                                                                
“the Existing Trust Fund” means the trust fund subject to each Existing Trust
Deed (being “the Trust Fund” defined in clause 1 of those deeds);

 

1.3                                                                                                                                
“the Recipient Trust Fund” means the trust fund subject to the New Trust Deed
(being “the Trust Fund” defined in clause 1 of that deed);

 

1.4                                                                                                                                
“Termination Date” has the meaning given to it in the Existing Trust Deeds.

 

2                                                                                                                                         
In respect of each Existing Trust Deed:

 

2.1                                                                                                                                
In exercise of the power to release contained in clause 6(a) of the Existing
Trust Deed and of any power to release inherently vested in it and of any and
every other power enabling it the Society hereby absolutely and irrevocably
releases and extinguishes in respect of all the capital and income of the
Existing Trust Fund:-

 

2.1.1                                                                                                                       
the power of appointment conferred on the Society by clause 4(a) of the Existing
Trust Deed; and also

 

2.1.2                                                                                                                       
all of the discretionary trusts or powers conferred on the Existing Deed
Trustees by paragraphs (i) to (iii) inclusive of clause 5(b) of the Existing
Trust Deed.

 

2.2                                                                                                                                
Acting at the request of and with the consent of the Member and the Depositor
(shown by their execution of this deed) the Society in exercise of the power of
determination conferred on the Society by clause 4(b) of the Existing Trust Deed
and of any and every other power it enabling hereby irrevocably declares that
the trusts created by the Existing Trust Deed are from the date of this deed
determined in respect of the whole of the Existing Trust Fund and its income to
the intent and so that (subject only as is provided  in sub-clause 2.3 below)
the same shall now be held by the

 

Existing Deed Trustees upon trust to pay and transfer the same to the Depositor
absolutely or otherwise to act in respect thereof as the Depositor shall direct.

 

2.3                                                                                                                                
The Depositor as settler hereby declares and directs that on and after the date
of this deed all of the Existing Trust Fund and the property for the time being
representing the same shall not be paid and transferred to the Depositor but
rather shall be held by the Society in its capacity as sole trustee of the New
Trust Deed or by the other trustees or trustee for the time being of the New
Trust Deed as an addition to the trusts of the New Trust Deed and as part of the
Recipient Trust Fund and (together with its

 

--------------------------------------------------------------------------------


 

future income) upon the trusts and with and subject to the powers and provisions
contained in the New Trust Deed.

 

2.4                                                                                                                                
In the event (but only in the event) of sub-clause 2.2 of this deed failing to
have effect in accordance with its terms (whether due to lack of power or
failure properly to exercise any power or for any other reason whatsoever) then
in that event (but not otherwise) and as an alternative to sub-clause 2.2 the
Society in its capacity as the Existing Deed Trustee (being of the opinion that
it will be for the benefit of the Depositor) in exercise of the above-mentioned
statutory power of advancement (as applied and modified by clause 6(b) of the
Existing Trust Deed) and of any and every other power enabling it (other than
and except for the power of determination referred to in sub-clause 2.2 of this
deed) hereby irrevocably determines resolves and directs that all of the
Existing Trust Fund and the property for the time being representing the same
shall now be applied for the benefit of the Depositor by being held on and after
date of this deed by the Society in its capacity as the sole trustee of the New
Trust Deed as an addition to the property subject to the trusts of the New Trust
Deed and as part of the Recipient Trust Fund and (together with its future
income) upon the trusts and with and subject to the powers and provisions
contained in the New Trust Deed and wholly discharged from the trusts powers and
provisions of the Existing Trust Deed.

 

3                                                                                                                                         
No apportionment of income of the Existing Trust Fund shall be made at the date
of execution of this deed in respect of income then accrued or accruing but not
actually received by the Existing Deed Trustees or the Depositor and all such
income shall be paid or applied as if it had accrued immediately after the
execution of this deed.

 

4                                                                                                                                         
Notwithstanding the foregoing provisions of this deed all inheritance tax
capital gains tax corporation tax and all other taxes and duties of a capital
nature (if any) occasioned by or arising as a result of the execution of this
deed shall be borne by and paid out of the assets now comprised in the Existing
Trust Fund and the property for the time being representing the same and for the
avoidance of any doubt it is hereby declared that nothing contained in this deed
shall prejudice or otherwise affect any lien or other right of the Existing Deed
Trustees in respect of any taxes or duties (whether of an income or capital
nature) or costs of other outgoings whatsoever.

 

5                                                                                                                                         
The Member and the Depositor hereby release the Existing Deed Trustees and each
of them (and also the Society in its capacity as such) from all actions
proceedings costs claims and demands arising out of the execution by the Society
of this deed or due to its implementation of its terms.

 

6.1                                                                                                                                
This deed shall be read and construed and take effect in all respects in
accordance with English Law.

 

6.2                                                                                                                                
The parties irrevocably and unconditionally submit for all purposes of and in
connection with this deed to the exclusive jurisdiction of the English courts.

 

--------------------------------------------------------------------------------


 

SCHEDULE

 

Type of Deed

 

Existing Form of Trust 
Deed

 

Corresponding New Form of Trust Deed

Deposit Trust Deed
(Third Party Deposit)

 

Lloyd’s Deposit Trust Deed
(Third Party Deposit)
(DTD (CM) (TP) G 93)

 

Lloyd’s Deposit Trust Deed
(Third Party Deposit)
(DTD (TP) (GEN) (10))

 

--------------------------------------------------------------------------------


 

Executed as a deed by the parties and delivered on the date set out at the head
of this deed of transition

 

 

EXECUTED as a DEED

)

 

by the MEMBER

)

 

acting by two directors/a director

)

 

and the secretary

)

 

 

 

 

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

Director / Secretary

 

 

 

 

 

 

 

 

THE COMMON SEAL of

)

 

THE SOCIETY OF LLOYD’s

)

 

was hereto affixed in the presence of: -

)

 

 

 

 

 

 

 

 

Authorised Signatory

 

 

 

--------------------------------------------------------------------------------


 

[For a corporate depositor]

 

 

EXECUTED as a DEED

)

 

by the DEPOSITOR

)

 

acting by two directors/a director

)

 

and the secretary

)

 

 

 

 

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

Director/Secretary

 

 

 

 

 

 

 

 

Or

 

 

 

 

 

[For an individual depositor]

 

 

 

 

 

 

 

 

EXECUTED as

)

 

a DEED by the DEPOSITOR

)

 

in the presence of :-

)

 

 

 

 

 

 

 

Witness:

Signature

 

 

 

 

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

Occupation

 

 

 

--------------------------------------------------------------------------------